Citation Nr: 0826748	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-41 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a temporary total evaluation based upon 
treatment for a service-connected condition requiring 
convalescence.

2.  Entitlement to an increased evaluation for complications 
from surgical damage to muscle group XVI of the right thigh, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for right knee 
septic bursitis, suprapatellar pouch, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased evaluation for osteomyelitis 
of the right femur, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation of 
hypersensitivity in the right upper portion of the right leg, 
currently evaluated as noncompensable.

6.  Entitlement to an increased evaluation for myositis 
ossificans, currently evaluated as noncompensable.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 until 
January 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2004 and June 2007 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The record reflects the veteran was notified of the denial of 
temporary total benefits in June 2007.  No Notice of 
Disagreement (NOD) is in the claims file.  However, the 
January 2008 Statement of the Case (SOC) indicated a VA Form 
9 dated September 11, 2007 was accepted as the NOD.  
Significantly, the VA Form 9 in the claims file was initially 
dated September 11, 2007 and includes a handwritten notation 
which crossed out the September 2007 date and noted a new 
date of January 4, 2008.  Thus, it appears the VA Form 9 may 
have been originally submitted in September 2007 and 
resubmitted as the Substantive Appeal to perfect the claim in 
January 2008.  Thus, the Board finds that the claim of 
entitlement to a temporary total evaluation remains pending. 
Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 228-29 (1993) (Both for the general 
proposition that VA is obligated to review all issues which 
are reasonably raised from a liberal reading of the 
appellant's substantive appeal); see Kowalski v. Nicholson, 
19 Vet. App. 171, 180 (2005), citing Urban v. Principi, 18 
Vet. App. 143 at 145 (2004).  To construe otherwise would 
raise serious due process issues, especially in light of the 
nonadversarial and pro-claimant VA claims adjudication system 
and result unnecessary delays of the adjudication. See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant);

The record reflects that the veteran raised a claim for 
entitlement to service connection for hypertension on the 
December 2005 VA Form 9.  This claim has not been adjudicated 
and is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Concerning the issue of entitlement to a temporary total 
evaluation, the record reflects the veteran initially applied 
for temporary total benefits in March 2007 and explained he 
had been hospitalized for 3 months.  No circumstances of the 
hospitalization, including dates or locations, were provided 
on this statement.  A subsequent report of contact dated in 
March 2007 reported an injury or hospitalization in September 
or October 2006.  The veteran indicated he was involved in an 
automobile accident where he was on foot and was unable to 
move fast enough to avoid being hit by a car.  VA records 
reflect the veteran was transferred from Vanderbilt Hospital 
and admitted to a VA hospital in April 2006 after being 
struck by a car.  The veteran was not discharged until August 
2006.  The RO adjudicated whether a temporary total 
evaluation was warranted for the April 2006 hospitalization; 
however the RO did not investigate whether there was a 
separate hospitalization in September or October 2006 for 
which the veteran sought benefits.  

Furthermore, the Board notes that the RO never attempted to 
obtain relevant records from Vanderbilt Hospital relating to 
the April 2006 accident.  These records may provide insight 
into whether or not the veteran's service-connected injuries 
caused or contributed to the subsequent VA hospitalization.   

Concerning the veteran's claims for an increased evaluation, 
the record reflects updated VA examinations are necessary.  
The most recent VA examination of record is dated in April 
2002.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where the record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination - 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (the Court determined the Board 
should have ordered a contemporaneous examination of the 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

In the present case, the RO scheduled the veteran for updated 
VA examinations in October 2006.  The record reflects the 
veteran failed to report for these examinations.  Under the 
laws and regulations, the veteran has a responsibility of 
attending a VA examination to help establish entitlement to a 
claim. 38 C.F.R. §§ 3.326, 3.327.  VA regulations provide 
that failure to report for the VA examination without good 
cause has consequences, including deciding the claim on the 
evidence of record or in some cases summary denial of the 
claim. See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 
396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 
(1992). Good cause includes, but is not limited to, the 
illness or hospitalization of the claimant, or the death of 
an immediate family member. 38 C.F.R. § 3.655(a).  

As noted above, however, in the present case it is unclear 
whether or not the veteran was hospitalized at the time of 
the October 2006 VA examination.  Regardless of whether he 
was hospitalized at that time, a report of contact dated in 
September 2006 reflected the veteran informed the RO he would 
be unable to attend a September 6, 2006 hearing as he had 
been hit by an automobile.  Additionally, a statement in 
February 2007 indicated the veteran withdrew the hearing 
request as he was continuing to recover from injuries from 
the automobile accident.  As the veteran was clearly 
recovering from injuries from an accident well into February 
2007, the Board finds that the veteran has demonstrated good 
cause and the examinations should be rescheduled.   

Additionally, VA hospital records dated in August 2006 
indicated that the veteran was in receipt of Social Security 
Administration benefits.  However, complete copies of the 
medical records upon which any disability decision was based, 
as well as any agency decision with the associated List of 
Exhibits, have not been made part of the claims file. VA's 
duty to assist extends to obtaining records from the Social 
Security Administration. 38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159(c)(2).  These records may contain significant 
evidence concerning the severity of the veteran's service-
connected disabilities and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the veteran 
and ask that he clarify his claim for 
temporary total benefits.  Specifically, 
the veteran should be asked to provide 
details of the claimed September-October 
2006 hospitalization and clarify whether 
he seeks separate benefits for this 
period.    

2.  The veteran should be specifically 
asked to complete an authorization for 
release of medical records for the 
treatment he received from Vanderbilt 
Hospital.  After securing the necessary 
release(s), the RO/AMC should obtain those 
records that have not been previously 
secured.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of any negative 
results, and should be given opportunity 
to submit the sought-after records.

3.  The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.

4.  The veteran should be afforded a VA 
examination of the muscles to determine 
the severity of the surgical damage of 
muscle group XVI of the right thigh.   Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished and the examiner is 
requested to report complaints and 
clinical findings in detail.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the requested 
examination.

The examiner(s) should be requested to 
comment upon the nature, extent, and 
current degree of impairment manifested by 
such muscle damage (e.g., limitation of 
motion, muscle pain, weakness or fatigue, 
etc.).  The examiner(s) should comment as 
to whether the disability associated with 
the affected muscles would be considered 
slight, moderate, moderately severe, or 
severe.  In this regard, the examiner 
should comment on the presence or absence 
of the cardinal signs and symptoms of 
muscle disability, including loss of 
power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination, 
and uncertainty of movement.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

5.  The veteran should be afforded a VA 
joints examination to determine the 
current severity of his service-connected 
right knee septic bursitis of the 
suprapatellar pouch and osteoarthritis of 
the right femur. Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and the examiner is requested 
to report complaints and clinical findings 
in detail. The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the requested examination. 

The examiner should comment on the 
functional limitations, if any, associated 
with the veteran's service-connected 
disorders.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the service-connected 
right clavicle disability.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; and to the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

6.  The veteran should be afforded a VA 
examination of the peripheral nerves, 
accompanied by any clinical testing deemed 
appropriate by the examiner.  The claims 
folder, and a copy of this remand, must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion as to the severity 
of the veteran's hypersensitivity of the 
right upper portion of the right leg.  

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

7.  The veteran should be afforded a VA 
examination to assess the current severity 
of the veteran's service-connected 
myositis ossificans, accompanied by any 
clinical testing deemed appropriate by the 
examiner.  The claims folder, and a copy 
of this remand, must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner is requested to 
review all pertinent records associated 
with the claims file and offer comments 
and an opinion as to the severity of the 
condition.  

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

When the development requested has been completed, the claims 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).






